                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 ICE TRAINING CENTER,                                     CIVIL ACTION
                Plaintiff,

                v.

 FOREST RIVER INC. AND                                    NO. 18-4819
 MOTORHOMES 2 GO BY
 TERRYTOWN,
                Defendants.

                                         ORDER

              AND NOW, this 18th day of December, 2018, upon consideration of Defendants’

Motion to Transfer Venue (ECF No. 5), and Plaintiff’s Response thereto (ECF No. 7), IT IS

ORDERED that the Motion is GRANTED. IT IS FURTHER ORDERED that this action

shall be TRANSFERRED in its entirety to the United States District Court for the Western

District of Michigan.

       The Clerk of Court is directed to TRANSFER the matter accordingly.



                                                  BY THE COURT:


                                                  /s/Wendy Beetlestone, J.

                                                  _______________________________
                                                  WENDY BEETLESTONE, J.
